DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on 02/23/2021:
claims 21-24 and 26-36 remain pending in the application
the duplicate claims warning is withdrawn in light of the amendments to the claims
all prior art grounds of rejection are maintained

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 26-31, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hartle et al (US 2011/0072872 A1) as evidenced by Xu et al (“Research advance in nitrogen metabolism of plant and its environmental regulation”. Ying Yong Sheng Tai Xue BaO. 2004 Mar;15(3):511-6. Chinese. PMID: 15228008) regarding claim 21 and evidenced by New World Encyclopedia (“Conifer”, accessed from www.newworldencyclopedia.org, 2007, referenced hereinafter as “NWE”) regarding claims 30-31.

Regarding claim 21, Hartle discloses a method of promoting the growth of at least one plant
(Hartle et al teaches an improved nutritive media for plant growth [0002]) 
which method comprises a) providing a fertilizer composition comprising at least one zeolite, into the pores of which at least one basic L-amino acid has been adsorbed
(Hartle et al discloses the improved nutritive media for plant growth (e.g. fertilizer composition) comprises amino acids that is incubated for a time period sufficient for the components of the media (i.e. amino acids) to adsorb to the adsorbent material [0026], wherein the adsorbent material is preferably selected from zeolites [0020], and the amino acid is selected from a group consisting of L-arginine-HCL [0034]) (e.g. basic L-amino acid)), 
wherein the zeolite(s) has a charge of at least 1% of nitrogen originating from said basic L-amino acid(s), calculated per total weight of charged zeolite

	Hartle et al does not explicitly teach the percent of adsorbed nitrogen from the L-amino acid; however Hartle et al discloses the amount of the incubated adsorbent material (e.g. charged zeolite) is generally 1-100 g/L [0027] and the L-arginine-HCL (e.g. nitrogen containing L-amino acid) is 300-600 mg/L [0034], thus, there is about 1-30 wt% arginine relative to the weight of the nutrient-treated adsorbent (e.g. charged zeolite); further, based on the amount of nitrogen present in arginine (32% as shown below), 
                
                    M
                    o
                    l
                    a
                    r
                     
                    M
                    a
                    s
                    s
                     
                    A
                    r
                    g
                    i
                    n
                    i
                    n
                    e
                    =
                    174.2
                    
                        
                            g
                        
                        
                            m
                            o
                            l
                        
                    
                
            
                
                    M
                    o
                    l
                    a
                    r
                     
                    M
                    a
                    s
                    s
                     
                    N
                    i
                    t
                    r
                    o
                    g
                    e
                    n
                    =
                    14
                    
                        
                            g
                        
                        
                            m
                            o
                            l
                        
                    
                
            
wherein arginine (C6H14N4O2) comprises 4 Nitrogen atoms,
                
                    
                        
                            T
                            o
                            t
                            a
                            l
                             
                            M
                            o
                            l
                            a
                            r
                             
                            M
                            a
                            s
                            s
                             
                            N
                            i
                            t
                            r
                            o
                            g
                            e
                            n
                             
                            i
                            n
                             
                            A
                            r
                            g
                            i
                            n
                            i
                            n
                            e
                        
                        
                            T
                            o
                            t
                            a
                            l
                             
                            M
                            o
                            l
                            a
                            r
                             
                            M
                            a
                            s
                            s
                             
                            o
                            f
                             
                            A
                            r
                            g
                            i
                            n
                            i
                            n
                            e
                             
                        
                    
                    =
                    
                        
                            14
                            *
                            4
                            
                                
                                    g
                                
                                
                                    m
                                    o
                                    l
                                
                            
                        
                        
                            174.2
                            
                                
                                    g
                                
                                
                                    m
                                    o
                                    l
                                
                            
                        
                    
                    *
                    100
                    =
                    32
                    %
                     
                    N
                     
                    i
                    n
                     
                    A
                    r
                    g
                    i
                    n
                    i
                    n
                    e
                     
                
            
it would have been obvious to one of ordinary skill in the art to expect about 32% of the 1-30 wt% arginine results in about 0.3-9 wt% nitrogen adsorbed onto the adsorbent, thereby overlapping with the claimed range of at least 1%; a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05)); 
b) adding the fertilizer composition to a medium for plant growth in connection with plantation 
(Hartle et al discloses placing the nutritive media (e.g. fertilizer composition) is encapsulated within a manufactured seed which is sown in to sand (e.g. medium for plant growth) and allowed to germinate (e.g. in connection with plantation) [0015] [0074]); and 
c) providing for the release of nitrogen from the fertilizer composition during subsequent culture of the plant EmicA2015!356
(Hartle et al discloses the nutritive medium comprises compounds involved in nitrogen metabolism [0035]  which inherently involves the release of nitrogen (see Xu et al evidencing nitrogen metabolism involves nitrogen converted from amino acid that is assimilated into the plant cell [abstract, lines 1-7]; also see MPEP 2131.01(111)).

Regarding claim 22, Hartle discloses a method according to claim 21, wherein the basic L-amino acid is selected from the group consisting of L-arginine
(Hartle et al discloses the amino acid is selected from a group consisting of L-arginine-HCL [0034]).

Regarding claim 23, Hartle et al discloses a method according to claim 21, wherein one or more additional growth-promoting components are added
(Hartle et al discloses the nutritive media further comprises one or more vitamins and minerals [0035]; also see instant specification at [pg. 13 lines 29-30 to pg. 14 line 1] defining growth-promoting component as vitamins and minerals).

Regarding claims 26-27, Hartle et al discloses a method according to claim 21, wherein the zeolite(s) has a charge of at least 2% (claim 26), 3% (claim 27) of nitrogen originating from said basic L-amino acid(s), calculated per total weight of charged zeolite
(as discusses in the rejection above, Hartle et al makes obvious the presence of 0.3-9% nitrogen based on the weight of nutrient-treated adsorbent material that includes zeolite [0020]; a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05)).

Regarding claims 28-31, Hartle et al discloses a method according to claim 21, wherein the plant is a tree (claim 28) that is a conifer tree (claim 29), more specifically of the member of the family Pinaceae (claim 30) and of the genera Pinus or Picea (claim 31) 
(Hartle et al discloses the nutritive media and encapsulated manufactured seed is used in the germination (e.g. plant growth) of a conifer embryo [0007] and exemplifies pine [0012], wherein pine is of the genus Pinus which falls under the family Pinaceae as evidenced by NWE 
(see NWE evidencing the largest and most commercially used family of the conifer trees is the Pinaceae family, which includes pines and spruces, each respectively a genus of Pinus and Picea [pg.3, section “Conifer families”, lines 1-3])). 

Regarding claim 34, Hartle et al discloses a growth-supporting material which material comprises a medium for plant growth combined with at least one zeolite into the pores of which at least one basic L-amino acid has been adsorbed

optionally together with other growth-promoting components 
(Hartle et al teaches the nutritive media further comprises one or more vitamins and minerals [0035]; also see instant specification at [pg. 13 lines 29-30 to pg. 14 line 1] defining growth-promoting component as vitamins and minerals)
wherein the zeolite(s) has a charge of at least 1% of nitrogen originating from said basic L-amino acid(s), calculated per total weight of charged zeolite
(as discusses in the rejection above, Hartle et al makes obvious the presence of 0.3-9% nitrogen based on the weight of nutrient-treated adsorbent material that includes zeolite [0020]; a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05)).

Regarding claim 35, Hartle et al discloses a growth-supporting material according to claim 34, which is provided in a biodegradable container 
(Hartle et al discloses the manufactured seed (e.g. growth-supporting material) comprises a seed coat that is biodegradable (e.g. biodegradable container) [0015, lines 15-17] [0016, line 13]).

Regarding claim 36, Hartle et al discloses a growth-supporting material according to claim 34, which is a pad arranged for the plantation of seeds 
(Hartle et al discloses placing a conifer embryo into the nutritive medium of the manufactured seed [0031], thus reading on a pad arranged for planting seeds).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hartle et al (US 2011/0072872 A1) as evidenced by Xu et al (“Research advance in nitrogen metabolism of plant and its environmental regulation”. Ying Yong Sheng Tai Xue BaO. 2004 Mar;15(3):511-6. Chinese. PMID: 15228008) as applied to claim 21 above, and further in view of Hale (US 2008/0044548 A1).

Regarding claim 24, Hartle et al discloses a method according to claim 21, wherein the composition comprises zeolite [0020]. Hartle et al does not explicitly disclose wherein the zeolite is a natural zeolite. 
However, Hale discloses a similar fertilizer comprising zeolite and amino acid (abstract, lines 15-16, [0010] [0015] and claims 3 and 29-30) wherein the zeolite is a naturally occurring clinoptilolite [0095], due to high level of ion exchange capability which allows for effective delivery of adsorbed ions [0103].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a naturally occurring zeolite like that described in Hale in the composition of Hartle et al. One of ordinary skill in the art would have been motivated to do so because naturally occurring zeolite like clinoptilolite has a high ion exchange capability for delivering desired ions (Hale [0103]).
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hartle et al (US 2011/0072872 A1) as evidenced by Xu et al (“Research advance in nitrogen metabolism of plant and its environmental regulation”. Ying Yong Sheng Tai Xue BaO. 2004 Mar;15(3):511-6. Chinese. PMID: 15228008) as applied to claim 21 above, and further in view of Britannica, The Editors of Encyclopaedia ("Monocotyledon", Encyclopedia Britannica, 2017, accessed from www.britannica.com, referenced hereinafter as “Britannica”). 

Regarding claims 32-33, Hartle et al discloses a method according to claim 21, wherein the plant is a grass (claim 32), specifically a member of the family Poaceae (claim 33)
(Hartle et al discloses the methods of the invention may be embryos from any plant species such as monocotyledonous [0012]. Hartle et al does not explicitly disclose grass of the Poaceae family. However, Britannica et al discloses Poaceae (true grasses) are the most economically important of all plant families with the monocotyledon plants [lines 1-3]. Britannica and Hartle et al are analogous inventions in the field of monocotyledon plants; 
therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include grasses of the family Poaceae like that described in Britannica as one of the monocotyledonous plants as taught by Hartle et al; one of ordinary skill in the art would have been motivated to do so because the Poaceae grass family are most economical and thus would benefit from a fertilizing composition (Britannica  [lines 1-3])). 
Response to Arguments
Applicant’s arguments filed on 02/23/2021 with respect to amended claim 1 have been considered and to the extent they are still relevant to the new grounds of rejection are addressed below.
	In response to applicant’s remarks that Hartle et al does not teach a nutrient-treated zeolite [Remarks, pg. 7, para 2], the examiner notes disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). Although Hartle et al only exemplifies charcoal as the adsorbent, the reference also clearly discloses zeolite as a preferred alternative [0020] for incubation with amino acids. 
Further, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. Thus, it is within the scope of the reference to also combine zeolite and amino acids. Therefore, the claimed limitation is not patentably distinct in this manner. 
In response to applicant’s remarks that Hartle et al discloses a low amount of L-arginine HCl that would not result adsorbed by zeolite [Remarks, pg. 7-9, bridging para], examiner disagrees. Hartle et al explicitly discloses the adsorbent is incubated for a time period sufficient for the components of the media (i.e. amino acids) to adsorb to the adsorbent material [0026]). Therefore, the amount of amino acid used via L-arginine-HCl would be sufficient to be adsorbed by the adsorbent, whether the adsorbent is charcoal as exemplified or zeolite as generally disclosed. 
In response to applicant’s remarks that there is no teaching, suggestion, or motivation to combine the references (in particular Hale [Remarks, pg. 10, para 3-4]), the examiner recognizes 
Applicant’s arguments with respect to claims 21-29, and 32-33 as obvious over Verheesen et al as evidenced by the Virginia Department of Forestry (DOF) publication, Petruzillo publication and in view of Rivera, are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hale et al (US 2008/0044548 A1) exemplifies a feed material capable of use as a fertilizer [0015] comprising zeolite and lysine, wherein the amount lysine is about 50 wt% of the zeolite [0036]. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        



/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731